Citation Nr: 1748378	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  11-02 363	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Neilson, Counsel


INTRODUCTION

The Veteran served on active duty from June 1974 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

In April 2017, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The instant matter was previously before the Board in June 2017 at which time it was remanded for further development.  After completing the requested development, the Appeals Management Center (AMC) issued a supplemental statement of the case (SSOC) in July 2017 in which it continued to deny the Veteran's claim for service connection for hepatitis C.  The matter was thereafter returned to the Board for further appellate consideration.

The Board notes also that a review of the Veteran's VBMS file shows that in January 2017, the Veteran timely filed a notice of disagreement (NOD) with an October 2016 rating decision that denied service connection for a scar, posttraumatic stress disorder, arthritis of both elbows, and arthritis of both knees.  Receipt of the Veteran's NOD was acknowledged by the RO that same month.  Although notes contained in the Veteran's VBMS file indicate that the claim was closed, there is no indication that the Veteran withdrew his NOD as to these matters.  The appeal is also listed as active in Veterans Appeals Control and Locator System (VACOLS).  Further, in September 2017, the Veteran inquired regarding the status if his claims and was provided information regarding the post-decision review process.  The Board thus assumes that the agency of original jurisdiction (AOJ) is taking appropriate action in response to the Veteran's January 2017 NOD and, as the post-decision review process has begun in an attempt to resolve the Veteran's disagreement with the October 2016 rating decision, the matters decided therein are not yet ripe for appellate review.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Upon review of the development completed on remand, the Board finds that the Veteran's claim for service connection for hepatitis C must again be remanded.  Concerning that claim, the Board previously remanded the matter for the Veteran to be scheduled for a VA examination for the purposes of determining the etiology of his diagnosed hepatitis C.  The Board requested that the AOJ obtain an opinion as to whether it was at least as likely as not that the Veteran's hepatitis C had causal origins in service.

The Veteran was afforded a VA contract examination in July 2017.  The examiner reviewed the record, noting that the Veteran had been diagnosed as having hepatitis C in 1991.  The examiner then indicated intravenous drug use or intranasal cocaine use as risk factor for the development of hepatitis C.  Regarding the likelihood that the Veteran's hepatitis C had its onset in or is otherwise related to service, the examiner opined that it is less likely than not that the Veteran's hepatitis C is attributable to service.  As rationale for that opinion, the examiner stated: "There is not enough information to determine if the liver condition is related to the veteran's period of active service."

Notably, in its June 2016 remand action, the Board directed that in rendering the requested opinion, the examiner should consider the Veteran's contention that hepatitis C resulted from air gun vaccinations during service and lay statements regarding an outbreak of hepatitis C at a dining facility at Fort Hood.  The examiner was also advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.  

As there is no discussion of the Veteran's lay statement contained in the July 2017 examination or opinion report, nor consideration of the Veteran's contention that hepatitis C resulted from air gun vaccinations during service and lay statements regarding an outbreak of Hepatitis C at a dining facility at Fort Hood, the opinion report is not adequate to rely upon to adjudicate the merits of the Veteran's claim.  Another remand of the Veteran's claims for service connection for hepatitis C is therefore required for a new opinion.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate); Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand"); 38 C.F.R. § 3.159(c)(4) (2016).

The Board also notes that the opinion provided by the contract examiner is akin to a statement that an opinion cannot be provided without resort to mere speculation.  As explained in Jones v. Shinseki, to rely on a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or be apparent upon a review of the record.  23 Vet. App. 382, 390 (2010).  In the instant case, although the examiner stated that there is not enough information to determine if the Veteran's hepatitis C is related to service, the examiner did not provide any indication of what facts could not be determined or whether additional testing or information could be obtained that would lead to a conclusive opinion.  On remand, if the reviewing clinician finds there to be a lack of information/evidence to render the requested opinion, the basis for such an opinion must be adequately explained.  See Jones, supra.

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  The AOJ should arrange for review of the Veteran's claims folder by a physician with the appropriate expertise to render an opinion as to the etiology of the Veteran's hepatitis C.  The entire claims file, including a copy of this remand, must be made available to the reviewing physician.  (A full VA examination should not be scheduled unless it is deemed necessary by the physician or otherwise required by the evidence.)

Following a complete review of the record, the reviewing physician is asked to provide the following medical opinion:

Is at least as likely as not (50 percent probability or more) the Veteran's hepatitis C was incurred in or is otherwise related to service.  In answering this question the reviewing physician should address the Veteran's contention that hepatitis C resulted from air gun vaccinations during service and the lay statements regarding an outbreak of Hepatitis C at a dining facility at Fort Hood.  The reviewing physician is reminded that he/she may not rely solely on the absence of medical records as a basis for the opinion and is advised that the Veteran is competent to report symptoms and treatment, and that his reports must be taken into account in formulating the requested opinion.

Regardless of whether the reviewer's opinion as to any question is favorable or negative, the reviewer must provide support for his/her opinion(s).  This includes reference to lay or medical evidence contained in the claims folder, if appropriate, or to known medical principles relied upon in forming the opinion.  

If the reviewer determines that he/she cannot provide an opinion on the issue at hand without resorting to speculation, the reviewer should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones, supra.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definitive opinion can be obtained.)

(If the reviewer or the AOJ finds that an examination is necessary, the Veteran should be scheduled for a VA examination.  The examiner should also be asked to answer the questions posed in the preceding paragraphs.)

2.  Thereafter, readjudicate the issue of entitlement to service connection for hepatitis C.  If a benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case (SSOC) and afforded the appropriate time period for response.  


The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

